1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   DIANE PASWATERS and GREGORY                    Case No. 2:18-cv-09389 GJS
     PASWATERS,
12                                                  Hon. Gail J. Standish
                  Plaintiffs,
13
     v.                                             [PROPOSED] ORDER
14                                                  CONTINUING DEADLINES FOR
     COSTCO WHOLESALE                               INITIAL AND REBUTTAL
15   CORPORATION, and DOES 1 to 50,                 EXPERT DISCLOSURES
16             Defendants.                          [Stipulation filed Concurrently]
     __________________________________/
17
18   Good cause appearing therefor, the Court orders as follows:
19           1.   The deadline for initial expert disclosure is continued to July 29,
20   2019.
21           2.   The deadline for rebuttal expert disclosure is continued to August 15,
22   2019.
23
24           IT IS SO ORDERED.
25
26   Dated: July 11, 2019                          _
     _____________________________                 ___________________________
27                                                 Gail J. Standish
                                                   United States Magistrate Judge
28
